                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                        :
NECTALIER GONZALEZ, III, et al.,        :
                                        :     Case No.: 3:18-cv-11405-BRM-DEA
                            Plaintiffs, :
                                        :
                 v.                     :
                                        :         ORDER
WELLS FARGO HOME MORTGAGE,              :
a division of Wells Fargo Bank, N.A.,   :
                                        :
                            Defendants. :
____________________________________:

         THIS MATTER having been opened to the Court on the Report and Recommendation of

the Honorable Douglas J. Arpert, U.S.M.J., dated July 25, 2019 (ECF No. 13), recommending that

Plaintiffs’ Motion for Leave to Amend the Complaint (ECF No. 6) be denied 1; the parties having

been given the opportunity to respond or object to Judge Arpert’s Report and Recommendation by

August 8, 2019, pursuant to Local Civil Rule 72.1(c)(2); the parties having failed to respond or

object to the Report and Recommendation as of that date; the Court having reviewed the Report

and Recommendation; and it appearing the Court should adopt the Report and Recommendation

without modification;

         IT IS on this 4th day of September 2019,

         ORDERED that the Report and Recommendation (ECF No. 13) is hereby adopted in its

entirety and entered; and it is further

         ORDERED that Plaintiffs’ Motion for Leave to Amend the Complaint (ECF No. 6) is




1
    This matter was dismissed without prejudice on November 15, 2019. (ECF No. 5.)


                                                1
DENIED; and it is further

       ORDERED that this matter is DISMISSED WITH PREJUDICE; and it is finally

       ORDERED that this case shall remain closed.


                                                /s/ Brian R. Martinotti___________
                                                HON. BRIAN R. MARTINOTTI
                                                UNITED STATES DISTRICT JUDGE




                                            2
